UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Perpetual Portfolio, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS PERPETUAL PORTFOLIO, INC. BARRICK GOLD CORPORATION Ticker:ABXSecurity ID:067901108 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect H. L. Beck as Director For For Management Elect C. W. D. Birchall as Director For For Management Elect D. J. Carty as Director For For Management Elect G. Cisneros as Director For For Management Elect P.A. Crossgrove as Director For For Management Elect R. M. Franklin as Director For For Management Elect J. B. Harvey as Director For For Management Elect D. Moyo as Director For For Management Elect B. Mulroney as Director For For Management Elect A. Munk as Director For For Management Elect P. Munk as Director For For Management Elect A. W. Regent as Director For For Management Elect N.P. Rothschild as Director For For Management Elect S. J. Shapiro as Director For For Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: APR 30, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Stephen B. Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency Three One Year Management 4 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder CAMECO CORPORATION Ticker:CCOSecurity ID:13321L108 Meeting Date: MAY 17, 2011Meeting Type: Annual Record Date:MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian None Abstain Management Elect Director Daniel Camus For For Management Elect Director John H. Clappison For For Management Elect Director Joe F. Colvin For For Management Elect Director James R. Curtiss For For Management Elect Director Donald H.F. Deranger For For Management Elect DirectorJames K. Gowans For For Management Elect Director Timothy S. Gitzel For For Management Elect Director Gerald W. Grandey For For Management Elect Director Nancy E. Hopkins For For Management Elect Director Oyvind Hushovd For For Management Elect Director A. Anne McLellan For For Management Elect Director A. Neil McMillan For For Management Elect Director Victor J. Zaleschuk For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Amend By-Laws For For Management 5 Advisory Vote on Executive Compensation For For Management Approach CHINA LIFE INSURANCE CO. LIMITED Ticker:02628Security ID:16939P106 Meeting Date: JUN 03, 2011Meeting Type: Annual Record Date:MAY 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Accept Financial Statements and Auditors' Report For For Management 4 Approve Profit Distribution and Cash Dividend Distribution Plan For For Management 5 Approve Remuneration of Directors and Supervisors For For Management 6 ApprovePricewaterhouseCoopers Zhong Tian Certified Public Accountants Ltd. Co. as PRC Auditors and PricewaterhouseCoopers as International Auditors and Authorize Board to Fix Their Remuneration For For Management 7 Approve Continued Donations to the China Life Charity Fund For For Management 8 Amend Articles of Association For Against Management 9 Elect Yuan Li as Executive Director For For Shareholder CHINA MOBILE LIMITED Ticker:00941Security ID:16941M109 Meeting Date: MAY 19, 2011Meeting Type: Annual Record Date:APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Directors' and Auditors' Reports For For Management 2 Approve Final Dividend For For Management 3a Reelect Xue Taohai as Director For For Management 3b Reelect Huang Wenlin as Director For For Management 3c Reelect Xu Long as Director For Against Management 3d Reelect Lo Ka Shui as Director For For Management 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration For For Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Management 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights For Against Management 7 Authorize Reissuance of Repurchased Shares For Against Management ENBRIDGE INC. Ticker:ENBSecurity ID:29250N105 Meeting Date: MAY 11, 2011Meeting Type: Annual/Special Record Date:MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David A. Arledge For For Management Elect Director James J. Blanchard For For Management Elect Director J. Lorne Braithwaite For For Management Elect Director Patrick D. Daniel For For Management Elect Director J. Herb England For For Management Elect Director Charles W. Fischer For For Management Elect Director V. Maureen Kempston Darkes For For Management Elect Director David A. Leslie For For Management Elect Director George K. Petty For For Management Elect Director Charles E. Shultz For For Management Elect Director Dan C. Tutcher For For Management Elect Director Catherine L. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Management 3 Approve Stock Split For For Management 4 Re-approve Stock Option Plan For For Management 5 Approve Shareholder Rights Plan For For Management 6 Advisory Vote on Executive Compensation Approach For For Management EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 25, 2011Meeting Type: Annual Record Date:APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For Shareholder 10 Report on Environmental Impacts of Natural Gas Fracturing Against For Shareholder 11 Report on Energy Technologies Development Against Against Shareholder 12 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder GOLDCORP INC. Ticker:GSecurity ID:380956409 Meeting Date: MAY 18, 2011Meeting Type: Annual/Special Record Date:MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Ian W. Telfer as Director For For Management Elect Douglas M. Holtby as Director For For Management Elect Charles A. Jeannes as Director For For Management Elect John P. Bell as Director For For Management Elect Lawrence I. Bell as Director For For Management Elect Beverley A. Briscoe as Director For For Management Elect Peter J. Dey as Director For For Management Elect P. Randy Reifel as Director For For Management Elect A. Dan Rovig as Director For For Management Elect Kenneth F. Williamson as Director For For Management 2 Approve Deloitte & ToucheLLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Amend Stock Option Plan For For Management 4 Approve Increase in Size of Board from 10 to 12 For For Management 5 Improve Human Rights Standards or Policies Against Against Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: JUN 02, 2011Meeting Type: Annual Record Date:APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Management 6 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 16, 2010Meeting Type: Annual Record Date:SEP 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder NUCOR CORPORATION Ticker:NUESecurity ID:670346105 Meeting Date: MAY 12, 2011Meeting Type: Annual Record Date:MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter C. Browning For For Management Elect Director Victoria F. Haynes For For Management Elect Director Christopher J. Kearney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Management 5 Require a Majority Vote for the Election of Directors Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker:OXYSecurity ID:674599105 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For Against Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency None One Year Management 17 Review Political Expenditures and Processes Against For Shareholder 18 Request Director Nominee with Environmental Qualifications Against Against Shareholder PETROLEO BRASILEIRO Ticker:PETR4Security ID:71654V408 Meeting Date: AUG 12, 2010Meeting Type: Special Record Date:AUG 04, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Engagement of PricewaterhouseCoopers Corporate Finance and Recovery Ltda to Prepare Valuation Report of Four Federal Treasury Bills to Be Used by Shareholders to Pay for Shares Subscribed in Primary Public Offering For For Management 2 Approve PricewaterhouseCoopers Corporate Finance and Recovery Ltda's Valuation Report For For Management 3 Authorize Board to Ratify and Execute Approved Resolutions For For Management PETROLEO BRASILEIRO Ticker:PETR4Security ID:71654V408 Meeting Date: DEC 07, 2010Meeting Type: Special Record Date:NOV 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Marlim Participacoes S.A. For For Management 2 Approve Agreement to Absorb Nova Marlim Participacoes S.A. For For Management 3 Appoint KPMG Auditores Independentes to Appraise Proposed Merger For For Management 4 Approve Appraisal of Proposed Merger For For Management 5 Approve Absorption of Marlim Participacoes S.A. and Nova Marlim Participacoes S.A. For For Management PETROLEO BRASILEIRO SA-PETROBRAS Ticker:PETR4Security ID:71654V408 Meeting Date: JAN 31, 2011Meeting Type: Special Record Date:JAN 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Comperj Petroquimicos Basicos SA For For Management 2 Approve Agreement to Absorb Comperj PET SA For For Management 3 Appoint Independent Firm to Appraise Proposed Mergers For For Management 4 Approve Independent Firm's Appraisal For For Management 5 Approve Absorption of Comperj Petroquimicos Basicos SA and Comperj PET SA For For Management 6 Amend Articles to Reflect Changes inCapital For For Management 7 Amend Article 4 to Eliminate AuthorizedCapital Limit For For Management 8 Amend Article 4 to Specify that ShareIssuances Will be Submitted to Shareholder Meetings For For Management 9 Renumber Articles For For Management 10 Renumber Articles For For Management 11 Amend Articles For For Management 12 Amend Articles For For Management 13 Amend Articles For For Management PUBLIC STORAGE Ticker:PSASecurity ID:74460D109 Meeting Date: MAY 05, 2011Meeting Type: Annual Record Date:MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Trustee B. Wayne Hughes For For Management Elect TrusteeRonald L. Havner, Jr. For For Management Elect Trustee Tamara Hughes Gustavson For For Management Elect TrusteeUri P. Harkham For For Management Elect Trustee B. Wayne Hughes, Jr. For For Management Elect TrusteeAvedick B. Poladian For For Management Elect TrusteeGary E. Pruitt For For Management Elect Trustee Ronald P. Spogli For For Management Elect TrusteeDaniel C. Staton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Management QUALCOMM INCORPORATED Ticker:QCOMSecurity ID:747525103 Meeting Date: MAR 08, 2011Meeting Type: Annual Record Date:JAN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Francisco Ros For For Management Elect Director Brent Scowcroft For For Management Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 6 Advisory Vote on Say on Pay Frequency Three Year One Year Management 7 Require a Majority Vote for the Election of Directors Against For Shareholder RIO TINTO PLC Ticker:RIOSecurity ID:767204100 Meeting Date: APR 14, 2011Meeting Type: Annual Record Date:MAR 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For Against Management 3 Re-elect Tom Albanese as Director For For Management 4 Re-elect Robert Brown as Director For For Management 5 Re-elect Vivienne Cox as Director For For Management 6 Re-elect Jan du Plessis as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Michael Fitzpatrick as Director For For Management 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Richard Goodmanson as Director For For Management 11 Re-elect Andrew Gould as Director For For Management 12 Re-elect Lord Kerr as Director For For Management 13 Re-elect Paul Tellier as Director For For Management 14 Re-elect Sam Walsh as Director For For Management 15 Elect Stephen Mayne Against Against Shareholder 16 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration For For Management 17 Amend Performance Share Plan For For Management 18 Amend Share Ownership Plan For For Management 19 Authorise Issue of Equity with Pre-emptive Rights For For Management 20 Authorise Issue of Equity without Pre-emptive Rights For For Management 21 Authorise Market Purchase For For Management 22 Authorise the Company to Call EGM with Two Weeks' Notice For For Management SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. (SQM) Ticker:SQM-BSecurity ID:833635105 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report, Financial Statements, Supervisory Board's Report and External Auditor Reports, and Statutory Reports for Fiscal Year Ended Dec. 31, 2010 For For Management 2 Elect External Auditors and Internal Account Inspectors for Fiscal Year 2010 For For Management 3 Receive Special Auditors' Report Regarding Related-Party Transactions For For Management 4 Approve Investment and Financing Policy For For Management 5 Approve Allocation of Income and Dividends, and Dividend Policy For For Management 6 Approve Board Expenses for Fiscal Year 2010 For For Management 7 Elect Directors and Approve their Remuneration For Against Management 8 Approve Issues Related to Directors and Audit Committees For Against Management 9 Other Business For Against Management SYNGENTA AG Ticker:SYNNSecurity ID:87160A100 Meeting Date: APR 19, 2011Meeting Type: Annual Record Date:MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor Accept Financial Statements and Statutory Reports For For Management Approve Remuneration System For For Management 2 Approve Discharge of Board and Senior Management For For Management 3 Approve CHF 83,695 Reduction in Share Capital via Cancellation of Repurchased Shares For For Management Approve Allocation of Income and Omission of Dividends For For Management Transfer of CHF 656.3 Million from Capital Reserves to Free Reserves and Dividend of CHF 7.00 per Share For For Management Reelect Martin Taylor as Director For For Management Reelect Peter Thompson as Director For For Management Reelect Rolf Watter as Director For For Management Reelect Felix Weber as Director For For Management 6 Ratify Ernst & Young as Auditors For For Management 7 Additional And/Or Counter ProposalsPresented At The Meeting For Against Management WELLS FARGO & COMPANY Ticker:WFCSecurity ID:949746101 Meeting Date: MAY 03, 2011Meeting Type: Annual Record Date:MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, Jr. For For Management 6 Election Director Donald M. James For For Management 7 Election Director Mackey J. McDonald For For Management 8 Election Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Judith M. Runstad For For Management 12 Elect Director Stephen W. Sanger For For Management 13 Elect Director John G. Stumpf For For Management 14 Elect Director an G. Swenson For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency One Year One year Management 17 Ratify Auditors For For Management 18 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Require Independent Board Chairman Against For Shareholder 21 Advisory Vote to Ratify Directors' Compensation Against Against Shareholder 22 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Perpetual Portfolio, Inc. By: /s/ Thomas B. Winmill Thomas B. Winmill, President Date: August 29, 2011
